UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7317



FRANKLIN TESACK,

                                           Petitioner - Appellant,

          versus


GEORGE TRENT, Warden, Mount Olive Correctional
Complex,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-97-1132-2)


Submitted:   January 12, 1999             Decided:   March 24, 1999


Before WIDENER, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Franklin Tesack, Appellant Pro Se. Darrell V. McGraw, Jr., Dawn
Ellen Warfield, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Franklin Tesack appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998).   We have reviewed the record and the district court’s

opinion modifying and accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court.   See Tesack v. Trent, No. CA-97-1132-2

(S.D.W. Va. Aug. 11, 1998). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2